Title: To Thomas Jefferson from James Lyon, 20 February 1801
From: Lyon, James
To: Jefferson, Thomas



Sir
GeoTown. Feb. 20th. 1801

The important contest in which the friends of Liberty have been so long and so arduously engaged, having been so happily decided, I cannot refrain from congratulating you, and through you, Mankind, not one of whom but must, more or less, sooner or later, participate in the benefits immediately or remotely resulting from the present triumph of republican Principles.—

As the period will very shortly arrive when you are to take the management of the executive business of the nation, and when important affairs must so croud your attention, that you cannot be expected to have leisure to attend to the individual concerns of your friends, without being in some way informed of their wishes; and being convinced that no change in your situation can subvert that urbanity and frankness of manners ever characteristic of honest republicans, I prefer addressing you without formality, in a manner altogether in my power, to the more ceremonious and troublesome channel of friends.
Wishing not to be two early in my application and fearing lest the object of it might be secured to some other person, I have been halting between two opinions, but have chose to make my application direct, relying upon your liberality to pardon any impropriety in point time, manner, &c. The favor which I am about to ask from you, I am sensible does not derive immediately from yourself, but I am confident it will be none the less at your command.
I understand that the Secretary of State is authorised to contract for printing the necessary quantity of the Laws of Congress, which, together with other printing attached to his office, would be a very valuable acquisition to my business. If the printing of the laws of the present session of Congress will fall under the direction of the new Secretary of State, it will, perhaps, be easy for you to assist me to that business.
What pretentions it is necessary to prefer, to command success in this application, I know not, neither do I know what competitors I have or whether any—but since the patriotic Bache, Greenleaf, and Adams are no more, there can be none, of my profession, older in the service of the republican cause, than myself. Altho’ I disclaim the idea of asking, or considering a preference of this kind as a compensation for extraordinary exertions and sufferings in that cause, yet if those things have any weight in the scale of preferment, it is but fair for me to claim the merit of those exertions, and even to boast of having been for eight years past a victim of opposition, to a system of policy, and measures, which in the cradle of their infancy, few were discerning enough to foresee the gigantic stature to which they have since arrived. Yes, I claim the honor of having established the first republican press in Vermont; of having for six years, at the expence of my time and patrimony, combatted those destructive measures; and of having by my exertions contributed to keep one district, even in the verge of the N. England vortex, correct in their politicks from the first until oppression, and persecution for those principles, which are now triumphant, drove me out. My pursuits for the last two years you have a sufficient knowledge of, to Judge of the advantages, if any, derived  therefrom. I have often regretted my want of capital, and in some instances, want of support, to enable me to proceed in that pride of pursuits, the establishment of Republican presses: there are yet many circles where the noxious vapours of aristocracy, require to be dispelled by the rays of republican presses, and should any future situation enable me to do it, I should, with pride, renew that goodly work.
If you feel at liberty to communicate with me upon the subject of this letter, I shall be happy to receive a line from you.
Sir with perfect Esteem, your obedient Servt.

J Lyon

